Bausch & Lomb Contact Lens Solution Prod. Liab. Litig. (2015 NY Slip Op 01162)





Bausch & Lomb Contact Lens Solution Prod. Liab. Litig.


2015 NY Slip Op 01162


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Tom, J.P., Friedman, Andrias, DeGrasse, Gische, JJ.


14172 766000/07

[*1] Bausch & Lomb Contact Lens Solution Product Liability Litigation: Plaintiffs' Steering Committee for all Plaintiffs in the New York Coordinated Proceeding, Plaintiffs-Appellants, — Bausch & Lomb Contact Lens Solution Product, Defendant-Respondent.


Parker Waichman LLP, Port Washington (Jay L.T. Breakstone of counsel), for appellants.
Heidell, Pittoni, Murphy & Bach, LLP, New York (Daniel S. Ratner of counsel), for respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered May 31, 2013, which, among other things, denied plaintiffs' motion to renew defendant's pretrial motion to exclude certain expert opinions, unanimously affirmed, without costs.
Even if the motion were timely, plaintiffs failed to show that the alleged new facts would change the court's prior determination to exclude the general causation opinions of plaintiffs' experts regarding non-Fusarium corneal infections (see CPLR 2221[e][2]). In particular, plaintiffs failed to show that the experts' causation theory was generally accepted by the relevant medical or scientific community (see Cornell v 360 W. 51st Street Realty, LLC, 22 NY3d 762 [2014]; Matter of Bausch & Lomb Contact Lens Solution Prod. Liab. Litig., 87 AD3d 913, 913 [1st Dept 2011], appeal dismissed 19 NY3d 845 [2012]). The new studies submitted by [*2]plaintiffs do not support the experts' causation theory.
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK